TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00802-CR




In re Cathy Mata


Shelley Schnitzer Johnson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-02-211, HONORABLE CHARLES SHERRILL, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Shelly Schnitzer Johnson’s appeal from
a judgment of conviction for aggravated assault.  The subject of this proceeding is Ms. Cathy Mata,
court reporter for the 22nd District Court.
The reporter’s record was originally due to be filed on March 14, 2006.  Ms. Mata
did not respond to the Clerk’s overdue notice.  On May 12, 2006, the Court ordered Mata to tender
the record for filing in this cause no later than June 9, 2006.  She failed to file the record as ordered.
Cathy Mata is ordered to appear in person before this Court on the 11th day of July,
2006, at 9:00 o’clock a.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building,
209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause why she
should not be held in contempt and sanction imposed for her failure to obey the May 12, 2006, order
of this Court.  This order to show cause will be withdrawn and the said Cathy Mata will be relieved
of her obligation to appear before the Court as above ordered if the Clerk receives the reporter’s
record by July 7, 2006.
It is ordered June 29, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish